Citation Nr: 0601417	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  97-31 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.  The veteran also had active duty for training 
(ACDUTRA) from April 1984 to February 1996.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has been granted Social Security disability 
benefits.  The RO must contact the Social Security 
Administration and obtain all records related to the 
veteran's Social Security claim.  Decisions of the Board must 
be based on all of the evidence that is known to be 
available.  38 U.S.C.A. § 5103(A) (West 2002).  The duty to 
assist particularly applies to relevant evidence known to be 
in the possession of the Federal Government, such as VA or 
Social Security records.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Counts v. Brown, 6 Vet. App. 473 (1994).

The Board finds that an additional examination for the 
veteran's claimed psychiatric disability is required.  An 
examination is warranted because the medical evidence is 
unclear as to the exact nature of the veteran's disability.  
The treatment notes dated in September and October 1996 
suggest a diagnosis of schizo-affective disorder, while the 
VA examination in 1996 indicates a diagnosis of depression, 
and the February 2000 VA examination indicates a diagnosis of 
dysthymia and passive-dependent personality features.  In 
addition to determining the correct diagnosis for the 
veteran's disability, the examiner is also asked to determine 
the etiology for any diagnosed disability, to include whether 
it is related to service, or, if it is a psychosis, to 
determine if it was first manifested within a year of 
discharge in February 1996.  The United States Court of 
Appeals for Veterans Claims (Court) has held that 
"fulfillment of the statutory duty to assist ... includes the 
conduct of a thorough and contemporaneous medical 
examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the Social 
Security Administration and obtain all 
records related too the veteran's claim 
for disability benefits, including all 
medical records and all adjudications.
 
2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his psychiatric disability, 
if any.  The examiner is requested to 
specifically review the records from Dr. 
Roberto Capestany showing a diagnosis of 
schizo-affective disorder, and the 
records showing hallucinations in 
September 1996, as well as the reports of 
VA examination in December 1996 and 
February 2000.  The examiner should 
conduct all appropriate testing.  If a 
psychiatric disability is diagnosed, the 
examiner should review the claims folder, 
to include any available service medical 
records, and all medical records in the 
claims folder, and offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran's psychiatric disability, if any, 
was initially manifested during service 
or was otherwise caused by or aggravated 
by service.  The examiner is also asked 
to specifically state whether any 
diagnosed disability is a psychosis, and 
if so, whether that psychosis was first 
manifested within one year of the 
veteran's discharge in February 1996.  
The examiner should offer a complete 
rationale for any opinion provided.  

3.  Following the above, readjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided an 
SSOC that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

